DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/03/2019 is incompliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-2, 4-5, 10-15, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0127773 A1-Brown et al. 
Claim 1: “A system for homogenization and lysis of biological samples,”:  Brown et al. disclose the present invention relates to extraction, capture and elution of biological material, for example nucleic acids such as DNA, from biological specimens using particulate materials; further, Brown et al. disclose the present invention relates to lysing and in particular to systems, apparatus and methods to perform lysing of a biological material to be lysed using a lysing particulate material (Para. [0002], lines 1-7).
“the system comprising: a plurality of chambers spaced apart from each other in an array along at least a first dimension, each of the plurality of chambers sized and dimensioned to receive fluid and a biological sample therein;”:  Brown et al. disclose each individual lysing apparatus 3706 are in a two dimensional array which includes a chamber (Para. [0264], lines 1-9, Figs. 37A and 37B; further, Figs. 37A and 37B illustrate each lysing apparatus 3706 comprise the chamber and uniform center to center spacing arranged in a two-dimensional array extending in a first direction between the rails 3710a and 3710b (Para. [0265], lines 3-7, lines 20-21, Fig. 37B); individual lysing apparatus 3706 positioned relative to a structure that receives the lysed material (Para. [0265], lines 6-7).
“and a plurality of agitator devices each of which correspond to one of the plurality of chambers, at least a portion of each of the plurality of agitator devices positionable within the corresponding one of the plurality of 

Claim 2: “wherein the plurality of chambers are uniformly spaced apart from each other in a second dimension orthogonal to the first dimension.”:  Brown et al. disclose , a single lysing manifold or array 3700 may carry individual lysing apparatus 3706 arranged in a two-dimensional array (Para. [0265], lines 21-23); further, Fig. 37B of Brown et al. illustrate the lysing apparatus 3706 comprises a chamber and uniform center to center spacing arranged in a two-dimensional array which extends in a second direction along the length of the rails 3710a and 3710b (Para. [0265], lines 25-26, Fig. 37B).  Further, Brown et al. disclose the distance between the centers for the individual lysing apparatus 3706 can be 9mm or a multiple of 9mm to match a standard format of a microtiter plate 3712 (e.g. with 9mm spacing, 96 well plate or greater, Para. [0266], lines 4-8).

Claim 4: “wherein the plurality of chambers are uniformly spaced apart from each other in the first dimension by a first distance which extends between the center of adjacent chambers along the first dimension, and the first distance is equal to 4.5 millimeters (mm), 6 mm, 6.35 mm, 9 mm, 10 mm, 12 mm, 12.7 mm, 13 mm, 13.5 mm, 16 mm, or 18 mm.”:  Brown et al. disclose , individual lysing apparatus 3706 can be bundled together into a lysing array 3700 (e.g., one- or two dimensions) to facilitate multiplex processing; the distance between centers for these individual lysing apparatus 3706 can, for example, be 9 mm or a multiple of 9 mm to match a standard format of a micro titer plate 3712 (e.g., with 9 mm spacing, 96 well plate or greater, Para. [0266], lines 1-7, 37B).  Additionally, Brown et al. disclose, a single lysing manifold or array 3700 may carry individual lysing apparatus 3706 arranged in a two-dimensional array (Para. [0265], lines 21-23); further, Fig. 37B of Brown et al. illustrate the lysing apparatus 3706 comprises a chamber and uniform center to center spacing arranged in a two-dimensional array which extends in a second direction along the length of the rails 3710a and 3710b (Para. [0265], lines 25-26, Fig. 37B).  

Claim 5: “wherein each of the plurality of agitator devices comprises a motor and an impeller that is positionable at least partially in the corresponding chamber, the impeller coupled to the motor to be rotatably driven thereby.”:  Brown et al. disclose each individual lysing apparatus 3706 may, for example, take the form of distinct lysing apparatus which employ a chamber that receives an impeller and electric motor, for instance, the individual lysing apparatus 37006 may be identical or similar to the lysing 

Claim 10: “wherein the plurality of chambers comprises a plurality of containers disposed in a support rack which includes a plurality of uniformly spaced openings, each of the openings receives one of the plurality of containers therein.”:  Brown et al. disclose a support rack (block or frame 3702, Para. [0264], lines 3-4) which has a plurality of uniformly spaced sites as illustrated in Figs. 37A and 37B).  Further, Brown et al. disclose each site has a site for one of the plurality of containers (the support rack 3702 may be fabricated monolithically from a single block of material that has been molded or cut-extruded with multiple sites for the individual lysing apparatus 3706 (Para. [0266], lines 19-21); which is identical to lysing apparatus 3500 which contains the chamber 3504 which is further defined by the container (body 3502, Para. [0260], line 2, Figs. 37A and 37B).

Claim 11: “wherein each of the plurality of agitator devices is insertable into a respective one of the plurality of chambers via at least one of a top opening or a bottom opening of the chamber.”:  Brown et al. disclose each individual lysing apparatus 3706 may be identical to the lysing apparatus 3500 (Para. [0264], lines 10-12), where the opening 3506, which is a top opening of chamber 3504 receives the motor 3510 which is attached to the impeller 3508 (Para. [0260], lines 3-6, Fig. 35B).

Claim 12: “wherein at least a portion of each of the plurality of agitator devices is fixed within a corresponding one of the plurality of chambers.”:  Brown et al. disclose each individual lysing apparatus 3706 may be identical to the lysing apparatus 3500 (Para. [0264], lines 10-12); further, Brown et al. disclose the electric motor 3510 (the portion of the agitator) and the opening 3506 and/or chamber 3504 may include threads (not shown) which sealing mate together as the electric motor 3510 is advanced through the opening 3506 and into the chamber 3504 (Para. [0260], lines 21-25, Fig. 35B), which would allow the agitator device to be fixed.

Claim 13: “wherein at least a portion of each of the plurality of agitator devices is selectively positionable within a corresponding one of the plurality of chambers.”:  Brown et al. disclose each individual lysing apparatus 3706 may be identical to the lysing apparatus 3500 (Para. [0264], lines 10-12); further, Brown et al. disclose the electric motor 3510 (the portion of the agitator) may include threads to mate as it is advanced through the opening 3506 and into the chamber 3504 (Para. [0260], lines 21-25, Fig. 35B), which would allow it to be removable and thus positionable.

Claim 14:  “further comprising: a medium that includes a particulate material and a fluid, the medium disposed within at least some of the plurality of chambers.”:  Brown et al. disclose each individual lysing apparatus 3706 may be identical to the lysing apparatus 3500 (Para. [0264], lines 10-12); further, Brown et al. disclose agitating the 
Claim 15: “wherein the particulate material includes at least one of ceramic, glass, zirconia, zirconia/silica, zirconium silicate, metal, plastic, nickel, tungsten, tungsten carbide, yttrium stabilized zirconia, or sand.”:  Brown et al. disclose , the particulate lysing material including at least one of a plurality of ceramic beads, a plurality of glass beads, a plurality of Zirconia (e.g., Zirconium) beads, a plurality of silica beads, a plurality of sand, or a plurality of beads with a metal core coated by a material that facilitates binding of the biological material of interest (Para. [0027], lines 30-35).

Claim 18: “A method of obtaining biological material, the method comprising: introducing plurality of samples containing the biological material into a respective plurality of chambers,”:  Brown et al. disclose each individual lysing apparatus 3706 includes a chamber to receive fluid and a biological sample (Para. [0264], lines 12-16) and a method of obtaining biological material of interest may be summarized as including introducing a specimen containing a quantity of a biological material of interest into a chamber (Para. [0027], lines 1-4).
“the plurality of chambers spaced apart from each other in an array along at least a first dimension;”:  Brown et al. disclose a plurality of chambers spaced apart along a first dimension (Para. [0264], lines 1-2, illustrated in Fig. 37B).
“and simultaneously agitating the samples in each of the plurality of the chambers via a plurality of agitator devices, each of the plurality of agitator 

Claim 19: “further comprising: positioning each of the plurality of agitator devices at least partially within respective ones of the plurality of chambers.”:  Brown et al. disclose each individual lysing apparatus 3706 may be identical to lysing apparatus 3500, where the impeller 3508 and the electric motor 3510 (the agitator device 
Therefore, the prior art reference of Brown et al. meet the limitation of claims 1-2, 4-5, 10-15, and 18-19.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0127773 A1-Brown et al. as applied to claim 2 above, and further in view of US 6,547,943 B1-Kane et al.

Regarding claim 3, Brown et al. teaches the invention discussed above in claim 2.  Further, Brown et al. teaches the first distance and the second align with the microtiter plate well spacing at the first distance and second distance discussed above.  However, Brown et al. does not explicitly teach where the first distance is different than the second distance.
For claim 3, Kane et al. teaches a micro-titer array where a plurality of chamber (wells 115, Col. 7, line 42, Fig. 1d) wherein center to center spacing between each adjacent well 115 in a column is less than the center to center spacing between each adjacent well 115 in a microtiter plate row (Col. 6, lines 48-52, Fig. 1d), which reads on 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Brown et al. to include a first distance different than the second distance as taught by Kane et al., because Kane et al. teaches this allows the plurality of capillaries to simultaneously access and contact a relatively small amount of sample in the form of a mall volume (Col. 6, lines 55-57).
 


Claims 6-8 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0127773 A1-Brown et al., and further in view of US 2006/0133968 A1-Dales et al.

Regarding claim 6, Brown et al. teaches the invention discussed above in claim 1.  Further, Brown et al. teaches a plurality of chambers discussed above.  However, Brown et al. does not teach wherein the plurality of chambers are defined by a housing which includes a plurality of openings therein, where each of the openings defining a respective one of the plurality of chambers.
For claim 6, Dales et al. teaches reactor with a stirring system comprising a plurality of chambers (wells 394, Para. [0134], line 4, Fig. 10) and these chambers (wells 394, Para. [0134], line 4, Fig. 10) are defined by a housing (block 392, Para. [0134], line 4, Fig. 10), and the housing (block 392) includes a plurality of openings (the openings of wells 394 on the top 408 (Para. [0134], line 11, Fig. 10) and each of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Brown et al. to include a plurality of chambers are defined by a housing which includes a plurality of openings therein, where each of the openings defining a respective one of the plurality of chambers as taught by Dales et al., because Dale et al. teaches an upper plate 406, which rests on the top 408 of the block 392, supports and directs elongated stirrers 410 into the interior through the top openings 394 of the vessels 396, Para. [0134], lines 11-13, Fig. 10).  
	
Regarding claim 7, modified Brown et al. teaches the invention discussed above in claim 6.  Modified Brown et al. teach a system comprising a plurality of agitators comprising a plurality of micromotors (Para. [0260], lines 1-7, Fig. 35B and Para. [0264], lines 7-11).  However, modified Brown does not teach a motor carrier that supports the plurality of micro motors, wherein each of the impellers is disposed at least partially within one of the plurality of chambers when the motor carrier is disposed proximate the housing.
For claim 7, Dales et al. teaches a similar motor carrier (upper late 406, Para, which supports a plurality of motors (each of the stirrers 410 are coupled to separate motors, Para. [0134], lines 28-29) and is supported by the upper plate 406, Fig. 10); further, Dales et al. teaches the stirrers 410 (Para. [0134, line 28) is disposed at least 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Brown et al., and further include a similar motor carrier where the motor carrier can support the plurality of micro motors as taught by Dales et al., because Dales et al. teaches an upper plate 406, which rests on the top 408 of the block 392, supports and directs elongated stirrers 410 into the interior through the top openings 394 of the vessels 396, Para. [0134], lines 11-13, Fig. 10).  

Regarding claim 8, modified Brown et al. teaches the invention discussed above in claim 7.  Further, modified Brown et al. teaches impellers disposed at least partially within one of the plurality of chambers (the impellers are received in the wells, Para. [0264], also discussed above.  However, modified Brown et al. does not teach wherein each of the impellers is disposed at least partially within one of the plurality of chambers at the top opening thereof when the motor carrier is disposed proximate the housing.
For claim 8, Dales et al. teaches each of the stirrers 410 (Para. [0134], line 13, Fig. 10) is disposed at least partially within one of the plurality of chambers (wells 394, Para. [0134], line 5, Fig. 10) at a top opening (the openings of wells 394, Fig. 10, in top 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Brown et al., and further include wherein each of the impellers is disposed at least partially within one of the plurality of chambers at the top opening thereof when the motor carrier is disposed proximate the housing as taught by Dales et al., because Dales et al. teaches an upper plate 406, which rests on the top 408 of the block 392, supports and directs elongated stirrers 410 into the interior through the top openings 394 of the vessels 396, Para. [0134], lines 11-13, Fig. 10).  


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0127773 A1-Brown et al., US 2006/0133968 A1-Dales et al. as applied to claim 7 above, and in further view of US 2010/0034048 A1-Jagle.

Regarding claim 9, modified Brown et al. teaches the invention discussed above in claim 7.  Modified Brown et al. teaches impellers disposed at least partially within the plurality of the chambers when the motor is proximate the housing, as discussed above.  
For claim 9, Jagle teaches a microtiter plate with stirring elements (stirring rods 3, Para. [0050], line 1, Fig. 4) entering openings (perforations 7, Para. [0050], line 11, Fig. 4) at the base 4 (Para. [0050], line 9, Fig. 4), which reads on the instant claim limitation of the impellers disposed at least partially within the plurality of the chambers at a bottom opening thereof.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Brown et al., and further include impellers at a bottom opening of the apparatus as taught by Jagle, because Jagle teaches by mounting the microtiter plate, with the stirring rods 3 joined to it via the bases 4, on its retaining frame 9 or retention place on the equipment, the coupling to the drive plate 6 and its perforations 7 takes place automatically (Para. [0050], lines 8-11, Fig. 4).


Claims 16-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0127773 A1-Brown et al., and further in view of GB 703344A-Macsween et al.

Claim 16: “A system, comprising: a plurality of uniformly spaced chambers to receive fluid and a biological sample therein, each of the plurality of chambers comprising: at least a first opening to receive the fluid and the biological sample;”:  
“and an agitator device in fluid contact with the fluid and the biological sample,”:  Brown et al. disclose individual lysing apparatus 3706 includes an impeller and an electric motor, collectively (Para. [0264], lines 7-16, Fig. 37A); further, Brown et al. disclose wherein the impeller is configured to impart rotational motion to the fluid specimen to mechanically lyse the fluid specimen (pg. 30, lines 9-11).
“the agitator device comprising: a micromotor which provides rotational motion to a shaft extending from an interior of the micromotor, and an impeller fixed to the shaft such that the impeller and the shaft rotate together upon provision of the rotational motion by the micromotor”:  Brown et al. motor which may be identical (Para. [0264], lines 10-12) to micro electric motor 3510 (Para. [0260], line 6) which provides rotational motion).

Regarding claim 16, Brown et al. teaches the invention discussed above.  Further, Brown et al. teaches a micromotor (micro electric motor 3510) discussed 
For claim 16, Macsween et al. teaches an invention relating to the aeration of liquids in microbiological process where a shaft 9 is fixed to an impeller 85 (pg. 1, lines 47-48, Fig. 1), further, Macsween et al. teaches shaft 9 moves the impeller, pg. 2, lines 84-88), which extends from an interior of the motor (pg. 2, lines 84-88) which reads on the instant claim limitation of a shaft fixed to the impeller.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the invention of Brown et al., and include a shaft extending from an interior of the motor and is fixed to rotate the impeller as taught by Macsween et al., because Macsween et al. teaches current is supplied to the motor electrically which rotates the shaft 9 which extends from the interior of the motor, thus rotating the impeller (pg. 2, lines 80-87 and lines 95-119).

Regarding claim 16, Brown et al. teaches the invention discussed above.  Further, Brown et al. teaches an impeller 3508, also discussed above.  However, Brown et al. does not explicitly teach a shaft fixed to the impeller.
For claim 16, Macsween et al. teaches an invention relating to the aeration of liquids in microbiological process where a shaft 9 is fixed to an impeller 85 (pg. 1, lines 47-48, Fig. 1), further, Macsween et al. teaches shaft 9 moves the impeller, pg. 2, lines 84-88), which extends from an interior of the motor (pg. 2, lines 84-88) which reads on the instant claim limitation of a shaft fixed to the impeller.


Regarding claim 16, Brown et al. teaches the invention discussed above.  Further, Brown et al. teaches an electrical energy source (micro electric motor 3510 is selectively operable in response to power supplied thereto (Para. [0260], lines 7-9) and an impeller discussed above.  However, Brown et al. does not explicitly teach a shaft.
For claim 16, Macsween et al. teaches an invention relating to the aeration of liquids in microbiological process where a shaft 9 is fixed to an impeller 85 (pg. 1, lines 47-48, Fig. 1), further, Macsween et al. teaches shaft 9 moves the impeller, pg. 2, lines 84-88), which extends from an interior of the motor (pg. 2, lines 84-88) which reads on the instant claim limitation of electrical energy to the micromotor to rotate the shaft and impeller.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the invention of Brown et al., and include a shaft extending from an interior of the motor and is fixed to rotate the impeller as taught by Macsween et al., because Macsween et al. teaches current is supplied to the motor electrically which rotates the shaft 9 which extends from the interior of the motor, thus rotating the impeller (pg. 2, lines 80-87 and lines 95-119).

Claim 17: “wherein the first opening in each of the plurality of chambers removably receives the agitator device such that the impeller contacts the fluid and the biological sample in the chamber.”:  Brown et al. disclose each individual lysing apparatus 3706 may be identical to the lysing apparatus 3500 (Para. [0264], lines 10-12); further, Brown et al. disclose the electric motor 3510 (the portion of the agitator) may include threads to mate as it is advanced through the opening 3506 and into the chamber 3504 (Para. [0260], lines 21-25, Fig. 35B), which would allow it to be removable.

Claim 20: “A method to agitate a plurality of biological samples, the method comprising: placing each of the plurality of biological samples in respective ones of a plurality of chambers,”:  Brown et al. disclose Brown et al. disclose each individual lysing apparatus 3706 includes a chamber to receive fluid and a biological sample (Para. [0264], lines 12-16) and a method of obtaining biological material of interest may be summarized as including introducing a specimen containing a quantity of a biological material of interest into a chamber (Para. [0027], lines 1-4).
“the plurality of chambers spaced apart from each other in an array along at least a first dimension,”:  Brown et al. disclose each individual lysing apparatus 3700 includes a chamber which forms an array of the chambers as illustrated in Fig. 37B, Para. [0264], lines 10-12) which are defined between rails 3710b, Para. [0265], lines 4-5, Fig. 37A and 37B), which defines the first dimension.
“and each of the plurality of chambers comprising: at least a first opening to provide fluid communication with the chamber and to receive the biological sample”:  Brown et al. disclose each chamber may be identical to chamber 3504 (Para. [0264], lines 9-11) which includes a first opening (port 3512a, Para. [0262], line 15) that allows injection of the fluid specimen including the fluid and biological sample into the chamber 3504 (Para. [0027], lines 2-4).
“and an agitator device in fluid contact with the biological sample”:  Brown et al. disclose each individual lysing apparatus 3706 includes an impeller and electric motor (agitator device collectively, Para. [0264], lines 12-14, Fig. 37A).

Regarding claim 20, Brown et al. teaches the invention discussed above.  Further, Brown et al. teaches a micromotor (micro electric motor 3510) discussed above.  However, Brown et al. does not explicitly teach a shaft extending from the interior of the mircomotor.
For claim 20, Macsween et al. teaches an invention relating to the aeration of liquids in microbiological process where a shaft 9 is fixed to an impeller 85 (pg. 1, lines 47-48, Fig. 1), further, Macsween et al. teaches shaft 9 moves the impeller, pg. 2, lines 84-88), which extends from an interior of the motor (pg. 2, lines 84-88) which reads on the instant claim limitation of a shaft fixed to the impeller.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the invention of Brown et al., and include a shaft 

Regarding claim 20, Brown et al. teaches the invention discussed above.  Further, Brown et al. teaches an impeller 3508, also discussed above.  However, Brown et al. does not explicitly teach a shaft fixed to the impeller.
For claim 20, Macsween et al. teaches an invention relating to the aeration of liquids in microbiological process where a shaft 9 is fixed to an impeller 85 (pg. 1, lines 47-48, Fig. 1), further, Macsween et al. teaches shaft 9 moves the impeller, pg. 2, lines 84-88), which extends from an interior of the motor (pg. 2, lines 84-88) which reads on the instant claim limitation of a shaft fixed to the impeller.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the invention of Brown et al., and include a shaft extending from an interior of the motor and is fixed to rotate the impeller as taught by Macsween et al., because Macsween et al. teaches current is supplied to the motor electrically which rotates the shaft 9 which extends from the interior of the motor, thus rotating the impeller (pg. 2, lines 80-87 and lines 95-119).

Regarding claim 20, Brown et al. teaches the invention discussed above.  Further, Brown et al. teaches an electrical energy source (micro electric motor 3510 is 
For claim 20, Macsween et al. teaches an invention relating to the aeration of liquids in microbiological process where a shaft 9 is fixed to an impeller 85 (pg. 1, lines 47-48, Fig. 1), further, Macsween et al. teaches shaft 9 moves the impeller, pg. 2, lines 84-88), which extends from an interior of the motor (pg. 2, lines 84-88) which reads on the instant claim limitation of electrical energy to the micromotor to rotate the shaft and impeller.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the invention of Brown et al., and include a shaft extending from an interior of the motor and is fixed to rotate the impeller as taught by Macsween et al., because Macsween et al. teaches current is supplied to the motor electrically which rotates the shaft 9 which extends from the interior of the motor, thus rotating the impeller (pg. 2, lines 80-87 and lines 95-119).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENORA A. ABEL whose telephone number is (571)272-8270.  The examiner can normally be reached on Monday-Friday 7:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LENORA A ABEL/           Examiner, Art Unit 1799                                                                                                                                                                                             
/MICHAEL L HOBBS/           Primary Examiner, Art Unit 1799